EXHIBIT RADVISION PRESS RELEASE Corporate Contact: Corporate Contact: Investor Relations: Adi Sfadia Robert Romano June Filingeri Chief Financial Officer VP Enterprise Marketing Comm-Partners LLC Tel: +1 201-689-6340 Tel: +1 512-328-4617 Tel: +1 203-972-0186 cfo@radvision.com pr@radvision.com junefil@optonline.net RADVISION CHOSEN AS VIDEO-ENABLED UNIFIED COMMUNICATIONS COMPANY OF THE YEAR BY TELEPRESENCE AND VIDEOCONFERENCING INSIGHT RADVISION’s SCOPIA Elite MCU with Telepresence Interoperability Noted as “an Exceptional
